Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the application filed on 05/01/2020, in which, claim(s) 1-20 are pending. Claim(s) 1 and 11 are independent.

Drawings
Drawings filed on 05/01/2020 and replacement sheet for FIG. 5 dated 07/07/2020 are accepted.

Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. I 12(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.
	
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 cited "one or more distributors other than the distributor", it is not clear as to what “the distributor” entails.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-3, 5, 7, 9, 10, 11-13, 15, 17, 19, and 20) is/are rejected under 35 U.S.C. 103 as being unpatentable over DRAZAN et al. (US-20090018933-A1, DRAZAN referred to as "DRAZAN”) in view of JAIN et al.(US-20180337784-A1, JAIN referred to as "JAIN”).

Referring to claim 1, DRAZAN teaches a system for providing information about one or more dealers to a distributor (DRAZAN, [0013]” a system for automatically determining the retail sales and goods inventory of a manufacturer {i.e., distributor} and a plurality of dealers forming a distribution network “), the system comprising: 
a hardware processor configured to obtain dealer information via a dealer communications device over a communications network, the dealer information being based on purchasing activity between the dealer and one or more distributors other than the distributor (DRAZAN, [0013]” a manufacturer  business system including a processor, a database for storing information related to the retail sales of the goods and the inventory at the plurality of dealers, a database having a predetermined format, and memory for storing programs; a communication network operatively connected to the plurality of dealer business systems and the manufacturer business system and a direct access program stored on each of the dealer business systems, the direct access program arranged and configured to: directly query the dealer business system database, obtain the sales and inventory data from the predetermined formats, translate the database information directly, and transmit the translated data to the manufacturer business system via the communication network“, [0001]“ system for automatically querying a dealer business system database to determine sales and inventory transactions {i.e., transactions information from different manufacture or distributor}, and then providing the resultant information to an upstream distributor and/or manufacturer”); and 
a memory device in communication with the hardware processor and configured to store the dealer information for later retrieval by the hardware processor (DRAZAN, [0013]” a memory for storing programs; a manufacturer business system including a processor, a database for storing information related to the retail sales of the goods and the inventory at the plurality of dealers). 
However, DRAZAN did not explicitly teaches wherein the hardware processor is further configured to authenticate the distributor based on credentials provided by the distributor and, if the hardware processor determines that the credentials are valid, permit access by the distributor to view the dealer information.
Wherein, JAIN suggests wherein the hardware processor is further configured to authenticate the distributor based on credentials provided by the distributor and, if the hardware processor determines that the credentials are valid, permit access by the distributor to view the dealer information (JAIN, [0008]” the present disclosure includes a processor and a memory storing a program which, when executed on the processor, performs the method for authorizing an application to access data provided by a resource server.”, [0027]” application 112 {i.e., the application used by the user} to access data 152 associated with the user (or a business entity associated with the user) “, [0025]” Once the authorization server 130 verifies the user's {i.e., distributor} logon credentials, the user can access the data 152 {i.e., dealer information}”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DRAZAN to incorporate the teaching of Jain to utilize the above feature, with the motivation of improving the security by denying unauthorized users to access the data resources.

Referring to claim 2, (DRAZAN in view of JAIN ) teaches the system of Claim 1.
Wherein, DRAZAN  further teaches wherein the communications network comprises a wired and/or wireless network (DRAZAN, [0032]“ the connection may be a proprietary network, direct line, wireless communication, or other public telephone network system”).

Referring to claim 3, (DRAZAN in view of JAIN ) teaches the system of Claim 1.
Wherein, DRAZAN  further teaches wherein the hardware processor is further configured to [send an invitation initiated by the distributor to the dealer to permit the distributor] to view the dealer information in a read-only mode (DRAZAN, [0023]“ FIG. 2 illustrates schematically a preferred embodiment constructed in accordance with the principles of the present invention in which a direct access application is employed on a dealer network to directly access and query  the dealer business system database and communicates the resulting information to a manufacturer business system”, [0055]” At block 803 the data is then read from the dealer business computer system 21 by the data access services module 401“).
However, DRAZAN does not explicitly teach send an invitation send initiated by the distributor to the dealer to permit the distributor .
Wherein, JAIN teaches send an invitation initiated by the distributor to the dealer to permit the distributor (JAIN, [Claim 1]“ an initiation message requesting {i.e., invitation} the beneficiary application {i.e., the application used by the user} be authorized to access data hosted at a resource server {i.e., dealer}”).

Referring to claim 5, (DRAZAN in view of JAIN ) teaches the system of Claim 1.
Wherein, DRAZAN  further teaches wherein the hardware processor is configured to process transactions of the purchasing activity between the dealer and the one or more distributors over the communications network (DRAZAN, [0014]“ the invention, there is provided a method for automatically sending the retail sales and goods inventory of individual dealers in a distribution network to a trading partner”).

Referring to claim 7, (DRAZAN in view of JAIN ) teaches the system of Claim 1.
Wherein, DRAZAN  further teaches wherein the memory device comprises a first data storage device for storing information about the one or more distributors and a second data storage device for storing information about the dealer. (DRAZAN, [0013]“ dealer business system including a processor, a database for storing information related to the retail sales of goods and the inventory at a particular dealer, the database having a predetermined format, and a memory”, [0013] “manufacturer business system including a processor, a database for storing information related to the retail sales of the goods and the inventory at the plurality of dealers, a database having a predetermined format, and memory). 

Referring to claim 9, (DRAZAN in view of JAIN ) teaches the system of Claim 1.
Wherein, DRAZAN  further teaches wherein the hardware processor comprises a web server configured to interact with the distributor and the dealer via a web or dedicated application installed in a communications device accessible by the distributor and the dealer, respectively (DRAZAN, [0043]“ the application will be installed on a server or other computer device in a manner where it is able to access the datastore 42 and make a connection to the internet 23 as described above.“, (DRAZAN, [0043]” FIG. 6 provides a schematic logical flow of the steps which may be taken to install and run the direct access application 22, transmit results to the manufacturer, and then create a report (i.e., the manufacturer creates the report from the reported results). The steps are shown generally at 600 and the process starts at step 601. Proceeding to step 602, the application is preferably downloaded to the dealer computer system 31. A version of the direct access software 22 is selected for download that is preconfigured for the specific dealer business software package used by the dealer “).

Referring to claim 10, (DRAZAN in view of JAIN ) teaches the system of Claim 1.
However, DRAZAN  does not explicitly teach wherein the hardware processor is further configured to seek verification from the dealer before permitting access by the distributor to view the dealer information.
Wherein, JAIN teaches wherein the hardware processor is further configured to seek verification from the dealer before permitting access by the distributor to view the dealer information (JAIN, [0025]” Once the authorization server 130 verifies the user's {i.e., distributor} logon credentials, the user can access the data 152 {i.e., dealer information}.”).

Claim 11 is a method claims reciting similar limitations as system claim1.
Therefore claim 11 is rejected based on the same rational as the method claim 1.

Claim 12 is a method claims reciting similar limitations as system claim 2.
Therefore claim 12 is rejected based on the same rational as the method claim 2.

Claim 13 is a method claims reciting similar limitations as system claim 3.
Therefore claim 13 is rejected based on the same rational as the method claim 3.

Claim 15 is a method claims reciting similar limitations as system claim 5.
Therefore claim 15 is rejected based on the same rational as the method claim 5.

Claim 17 is a method claims reciting similar limitations as system claim 7.
Therefore claim 17 is rejected based on the same rational as the method claim 7.

Claim 19 is a method claims reciting similar limitations as system claim 9.
Therefore claim 19 is rejected based on the same rational as the method claim 9.

Claim 20 is a method claims reciting similar limitations as system claim 10.
Therefore claim 20 is rejected based on the same rational as the method claim 10.


Claims (4 and 14) is/are rejected under 35 U.S.C. 103 as being unpatentable over DRAZAN et al. (US-20090018933-A1, DRAZAN referred to as "DRAZAN”) in view of JAIN et al.(US-20180337784-A1, JAIN referred to as "JAIN”) and further view of DRAKOULIS et al. (US-20170230307-A1, DRAKOULIS referred to as " DRAKOULIS”)

Referring to claim 4, (DRAZAN in view of JAIN ) teaches the system of Claim 3.
However, (DRAZAN in view of JAIN ) does not explicitly teach, wherein the hardware processor is further configured to determine that the dealer has accepted the invitation initiated by the distributor and update dealer status to a member of distributor support program in a dealer data storage device.
Wherein, DRAKOULIS teaches wherein the hardware processor is further configured to determine that the dealer has accepted the invitation initiated by the distributor and update dealer status to a member of distributor support program in a dealer data storage device (DRAKOULIS, [0070]”  As soon as the mall server 20 detects a consumer device 36 which has the downloaded auction or bid application program within the geographic parameter of the mall server 20 sends the message via the Internet 32 through the consumer's cellular phone 36. The message may include an initial welcoming introduction text. Next, the message from the mall server 20 can include information about any ongoing bid period and invite the consumer to view the products offered during the ongoing bid period or periods. The consumer can accept or decline the invitation. If the consumer accepts the invitation to view the ongoing bid parameters and products, the mall server 20 will immediately send such information to the consumer's cell phone.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  (DRAZAN in view of JAIN) to incorporate the teaching of DRAKOULIS to utilize the above feature, with the motivation of enhancing the security through facilitating the transactions, as recognized by (DRAKOULIS [0031]).

Claim 14 is a method claims reciting similar limitations as system claim 4.
Therefore claim 14 is rejected based on the same rational as the method claim 4.


Claims (6 and 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over DRAZAN et al. (US-20090018933-A1, DRAZAN referred to as "DRAZAN”) in view of JAIN et al.(US-20180337784-A1, JAIN referred to as "JAIN”) and HAKAMATA et al. (US- 20180276399-A1, HAKAMATA referred to as " HAKAMATA”).

Referring to claim 6, (DRAZAN in view of JAIN) teaches the system of Claim 1.
Wherein, DRAZAN further teaches wherein the hardware processor is configured to [control] storage of and access by the distributor to the dealer information in the memory device over a wired and/or wireless network (DRAZAN, [0032]“ the connection may be a proprietary network, direct line, wireless communication, or other public telephone network system”, [0013]” the system comprising: a plurality of dealer business systems, each dealer business system including a processor, a database for storing information related to the retail sales of goods and the inventory at a particular dealer, the database having a predetermined format, and a memory for storing programs; a manufacturer business system including a processor, a database for storing information related to the retail sales of the goods and the inventory at the plurality of dealers, a database having a predetermined format, and memory for storing programs; a communication network operatively connected to the plurality of dealer business systems and the manufacturer business system; and a direct access program “).
However, (DRAZAN in view of JAIN) does not teach explicitly processor is configured to control storage.
Wherein, HAKAMATA teaches processor is configured to control storage (HAKAMATA, [0054]“ storage device 103, for example, under the control of the processor 101“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  (DRAZAN in view of JAIN) to incorporate the teaching of HAKAMATA to utilize the above feature, with the motivation of improving the security of information that is encrypted for management when the information that is encrypted for management is mixed with other information, as recognized by (HAKAMATA [0024]).

Claim 16 is a method claims reciting similar limitations as system claim 6.
Therefore claim 16 is rejected based on the same rational as the method claim 6.


Claims (8 and 18) is/are rejected under 35 U.S.C. 103 as being unpatentable over DRAZAN et al. (US-20090018933-A1, DRAZAN referred to as "DRAZAN”) in view of JAIN et al.(US-20180337784-A1, JAIN referred to as "JAIN”) and BARTON et al. (US-20220005094-A1, BARTON referred to as " BARTON”).

Referring to claim 8, (DRAZAN in view of JAIN) teaches the system of Claim 1.
However, (DRAZAN in view of JAIN) does not explicitly teach wherein the purchasing activity comprises equipment purchases made and/or proposals submitted by the dealer.  
Wherein, BARTON teaches wherein the purchasing activity comprises equipment purchases made and/or proposals submitted by the dealer (BARTON, [0004]” the invention solve the above-mentioned problems and provide a distinct advantage in connecting a user desiring to purchase a product with a plurality of vendors offering the product“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  (DRAZAN in view of JAIN) to incorporate the teaching of BARTON to utilize the above feature, with the motivation of allow the user to obtain cost of the good or service without having to provide to the administrator or the vendor the user's identification information associated with the user's preexisting user account, as recognized by (BARTON [0006]).

Claim 18 is a method claims reciting similar limitations as system claim 8.
Therefore claim 18 is rejected based on the same rational as the method claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHOI et al. (US- 20180352285-A1, CHOI referred to as " CHOI”) suggests ([0026] “connecting to a remote personal computer (PC) using an application executed on a digital device, includes: storing remote PC information that includes an Internet protocol (IP) address or domain information of the remote PC; redirecting the remote PC information to the digital device in response to executing a remote PC service for connecting to the remote PC.”). Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED HUMADI whose telephone number is (571)272-2066.
The examiner can normally be reached (7:30 am - 4:00 pm) Monday to Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw, can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED HUMADI/Examiner, Art Unit 2497                                                                                                                                                                                                        
/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497